Citation Nr: 1436028	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38 of the United States Code. 



WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  The present appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muscogee, Oklahoma that denied the appellant's request for DEA.

The appellant testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in Phoenix, Arizona in March 2014.  A transcript of that hearing is associated with the Veteran's electronic file in Virtual VA.

At the Travel Board hearing cited above the appellant submitted educational transcripts demonstrating her enrollment in college classes since the Fall of 2005, with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDING OF FACT

The Veteran was found by VA to be permanently totally disabled effective from February 2004, at which time the appellant was over 26 years of age.


CONCLUSION OF LAW

The criteria for entitlement to DEA are not met. 38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2013).    
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under Chapter 35 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Thus, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding educational benefits.  

However, the Board finds that the appellant in this case has been provided appropriate notice and assistance.  She was provided a Statement of the Case (SOC) that specifically advised her of the reasons her claim was denied and also provided her the text of the statutes and regulations upon which the denial was based.  She had ample opportunity to respond before the case was certified to the Board for appellate review.

The appellant has also been afforded a hearing before the Board, during which she articulated the reasons she believes she is entitled to the benefit claimed.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the appellant.  Both the appellant and the Veteran responded by volunteering the Veteran's claims history and the appellant's educational circumstances.   The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The appellant has been an active participant in the appeals process, having submitted evidence and arguments in support of her claim.  The appellant has not asserted, and review of the file does not suggest, that there is any additional existing evidence that should be obtained before the Board adjudicated the appeal.  The Board accordingly finds the appellant is not prejudiced by a decision at this time.

Evidence and Analysis

VA will afford Dependents' Educational Assistance (DEA) benefits to the child of a Veteran who has a total disability, permanent in nature, resulting from service-connected disability.  38 U.S.C.A. § 3500 (West 2002).  In this case, a rating decision in May 2004 found the Veteran to have such a qualifying total disability by granting a total disability rating based in individual unemployability (TDIU) effective from February 14, 2004.  Thus, the appellant became potentially eligible for DEA effective from February 14, 2004.

However, no person is eligible for commencement of DEA who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.   38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2013).  The appellant indicated on her claim for DEA benefits that she was born on October [redacted], 1974.   Thus, on the date she became potentially eligible for DEA (February 14, 2004) the appellant was 29 years old and not legally entitled to commencement of DEA.

The appellant asserted in her testimony before the Board, and in her correspondence to VA, that the Veteran had applied for VA benefits in 1972 and had been denied, but VA later admitted error and granted service connection for posttraumatic stress disorder (PTSD) with retroactive payment back to 1972.  The appellant asserts she began attending college in 2005 (at age 31) but that she should have been entitled to DEA in the 1970s, or at least 1984, when she was under 26 years of age.  The Veteran testified in support of the appellant's case that had VA not erroneously denied his original claim for service connection for PTSD the appellant would have been able to attend college prior to age 26.

Review of the Veteran's electronic file in the Veterans Benefits Management System (VBMS) shows the Veteran's original claim for service connection for PTSD was received by the RO on December 17, 1984.  The Veteran stated therein that he had not previously submitted any claims for service connection to VA.  Thus, the current account by the Veteran and by the appellant of an erroneously-denied claim prior to 1984 is contrary to the record.  The record also does not corroborate that VA has paid disability compensation retroactive to before 1984.

A rating decision in March 1985 denied the Veteran's claim for service connection for PTSD, but a subsequent rating decision in October 2002 found the earlier rating decision in March 1985 to have been clearly and unmistakably erroneous.  The appellant is thus correct in asserting that VA "admitted error" and granted service connection for PTSD retroactive to 1984.   However, the appellant's entitlement to DEA did not arise with the Veteran's service connection for PTSD (which has been rated at 30 percent from December 1984 and at 70 percent from that date), but rather with the finding of permanent total service-connected disability, which in this case was in February 2004.  To the extent that the appellant believes she would have been entitled to DEA if the Veteran had an earlier effective date for service connection, her belief is grounded in a misunderstanding of the law.  

The appellant has essentially presented an equitable argument that "but for" VA error she would have commenced college earlier.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the preponderance of the evidence is against the claim, so the benefit-of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to DEA is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


